COURT OF APPEALS OF VIRGINIA

            Present: Judges Frank, Beales and Senior Judge Clements
PUBLISHED


            Argued at Richmond, Virginia


            CHARLENE LANETTE GREGORY
                                                                                  OPINION BY
            v.      Record No. 0691-13-2                                   JUDGE RANDOLPH A. BEALES
                                                                               NOVEMBER 25, 2014
            COMMONWEALTH OF VIRGINIA


                             FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                                           Bradley B. Cavedo, Judge

                            Patricia Palmer Nagel for appellant.

                            Virginia B. Theisen, Senior Assistant Attorney General (Mark R.
                            Herring, Attorney General, on brief), for appellee.


                    Appellant Charlene Lanette Gregory (appellant) was convicted by a jury in the Circuit Court

            of the City of Richmond of (1) possession of a firearm by a convicted felon under Code

            § 18.2-308.2 and (2) possession with intent to distribute marijuana under Code § 18.2-248.1. On

            appeal to this Court, appellant argues that the trial court erred by denying appellant’s motion to

            suppress her statements to the police, contending that “law enforcement conducted a custodial

            interrogation of appellant without availing her of her Miranda rights and after appellant gave the

            Commonwealth proper notice of appellant’s claims” as required by Code § 19.2-266.2. Appellant

            also argues on appeal that the trial court erred by allowing an expert witness, Detective O’Connell,

            to “testify as to intent,” which appellant contends was “the ultimate issue of fact” pertaining to her

            charge for possession with intent to distribute marijuana.1 For the following reasons, we affirm

            appellant’s convictions.


                    1
                      Appellant also requested appellate review on four other assignments of error noted in
            her petition for appeal, but the Court did not grant the petition for appeal on those assignments of
            error.
                                            I. BACKGROUND

        Applying the established standard of review on appeal, we consider the evidence at trial “‘in

the light most favorable to the Commonwealth, as we must since it was the prevailing party’” in the

trial court. Beasley v. Commonwealth, 60 Va. App. 381, 391, 728 S.E.2d 499, 504 (2012) (quoting

Riner v. Commonwealth, 268 Va. 296, 330, 601 S.E.2d 555, 574 (2004)). On February 16, 2012,

Richmond police responded to the Hillside Court area of Richmond upon the report of shots fired.

As they were investigating this report, they saw a woman running in the area of appellant’s

apartment so they approached the apartment and knocked on the door. Appellant answered the

door. Office Butler testified that he asked appellant if he and the other officers could “come inside

and talk to [her]” and that appellant replied that they could. Once inside her apartment, Butler

noticed in plain view “an ashtray with four marijuana blunts inside.” Butler asked appellant about

those, and noted that “she said she had been smoking weed.” Butler also told appellant that he

“smelled both burnt and unburnt marijuana.” Appellant then produced a small bag of marijuana

from the top of a kitchen cabinet and a larger quantity of marijuana in plastic bags. She also

produced some cash from a fruit snack box.

        Officer Butler asked for appellant’s “consent to search the rest of the residence to make sure

there’s nothing else illegal in the house,” and he testified that she “said yes.” (i.e. that she would

consent). At about the same time, another officer, Officer Spann, came back downstairs from the

upstairs, where he had taken appellant’s children, and reported that “there’s some ammunition

upstairs” – causing concern among the officers that there might be a gun in the house. The officers

inquired about whether she had a firearm, and, according to Butler, appellant “eventually directed

Officer Spann to the closet that was downstairs by the kitchen,” where a revolver was found.

        While Officer Spann was not called as a witness at the suppression hearing, he did testify at

the trial which immediately followed the suppression hearing. He stated that, when he asked

                                                   -2-
appellant why she would keep a loaded firearm in a place where children could find and take it, she

indicated that she needed the gun for protection because “she said she was selling weed.”

Appellant was arrested and taken into custody.

       Thirteen days prior to trial, appellant’s trial counsel filed, as required by Code § 19.2-266.2,

a written motion to suppress “all evidence seized and all statements made incident to or as a result

of an illegal entry into and warrantless search of her residence and interrogation,” claiming that

“such evidence was obtained in violation of the Fourth, Fifth, and Fourteenth Amendments of the

Constitution of the United States, and Article I, §§ 8, 10 and 11 of the Constitution of Virginia.” As

support for the motion to suppress, appellant’s counsel focused on arguing that the police executed

an unlawful, warrantless search and seizure of appellant’s home without having any exigent

circumstances and without appellant’s consent.2 The written motion to suppress did not specifically

allege that appellant’s incriminating statements to the police were the product of an unlawful

custodial interrogation in violation of Miranda v. Arizona, 384 U.S. 436 (1966). While the written

motion to suppress characterized Gregory’s incriminating statements as “fruit of the poisonous

tree,” the written motion did not develop an argument pertaining to a Fifth Amendment violation

under Miranda although it referred generally to the Fourth, Fifth, and Fourteenth Amendments.

The trial judge denied the motion to suppress, stating that “failure to give Miranda warnings [is] not

before the court in this motion.” He explained, “The motion deals with unlawful entry, warrantless

search. The boilerplate language in the introductory paragraph is not enough to put the

Commonwealth on notice that failure to give Miranda warnings at a particular time is fatal to the

use of statements that were made.”




       2
         Appellant’s assignment of error related to a warrantless search without her consent or
without exigent circumstances was not granted, and, therefore, it is not presently before the
Court.
                                               -3-
        Appellant’s jury trial immediately followed the denial of her motion to suppress. The

Commonwealth introduced (during the direct examination of a Department of Forensic Science

analyst) a certificate of analysis that the analyst prepared indicating that 4.9 ounces of marijuana

were obtained from appellant’s residence. In addition, there was evidence admitted that a digital

scale and $250 in cash were seized from appellant’s residence. The prosecutor asked Richmond

Police Detective Daniel O’Connell, who was received as an expert in the street-level distribution of

marijuana, whether he had drawn “a conclusion” whether “this marijuana that was seized was

consistent or inconsistent with personal use.” Appellant’s attorney objected to this question on the

ground that the question pointed to “the ultimate issue for the jury.” The trial judge disagreed and

overruled the objection.

        When O’Connell testified that the circumstances were “inconsistent with personal use,” the

prosecutor asked O’Connell to explain what “factors went into your analysis.” O’Connell then

testified, “The first factor is drug dealing is very – it’s a business. It’s a big business. And the

defendant in this case in my opinion was running it as a business.” Appellant’s counsel objected,

stating specifically, “That goes beyond what he’s here to testify to, whether it’s inconsistent or

consistent with personal use or distribution.” Defense counsel added, “Concluding that my client is

running a business is not proper testimony for his expertise.” The prosecutor responded that, if

O’Connell could reasonably “extrapolate” from the circumstances that “it was some kind of

business enterprise,” then the testimony was appropriate.

        The trial judge allowed the testimony to be admitted, making the specific finding that

Detective O’Connell’s opinion testimony that appellant was running a business was “within

[O’Connell’s] expertise.” The trial judge did not expressly rule on whether this particular testimony

was improper “ultimate issue” testimony from an expert witness. The jury found appellant guilty of

both offenses, and appellant timely appealed her convictions to this Court.

                                                   -4-
                                             II. ANALYSIS

                                 A. Motion to Suppress the Evidence

        Appellant challenges the trial court’s decision to deny her motion to suppress incriminating

statements that she made to the police. “When reviewing a denial of a motion to suppress evidence,

an appellate court considers the evidence in the light most favorable to the Commonwealth and will

accord the Commonwealth the benefit of all reasonable inferences fairly deducible from that

evidence.” Branham v. Commonwealth, 283 Va. 273, 279, 720 S.E.2d 74, 77 (2012) (citing Sidney

v. Commonwealth, 280 Va. 517, 520, 702 S.E.2d 124, 126 (2010)). In addition, “the defendant has

the burden of showing that even when the evidence is reviewed in that light, denying the motion to

suppress was reversible error.” Id. (citing Sidney, 280 Va. at 522, 702 S.E.2d at 127). “We review

de novo the trial court’s application of the law to the particular facts of the case.” Id. (citing Glenn

v. Commonwealth, 275 Va. 123, 130, 654 S.E.2d 910, 913 (2008)). The trial court’s findings of

fact are not disturbed unless plainly wrong or without evidence to support them. See Code

§ 8.01-680.

        Appellant argues that, because she was not Mirandized before she made various

incriminating statements to the police, the trial court erred in not suppressing those statements.

However, Code § 19.2-266.2 states, in pertinent part:

                A. Defense motions or objections seeking (i) suppression of evidence
                on the grounds such evidence was obtained in violation of the
                provisions of the Fourth, Fifth or Sixth Amendments of the
                Constitution of the United States or Article I, Section 8, 10, or 11 of
                the Constitution of Virginia proscribing illegal searches and seizures
                and protecting rights against self-incrimination . . . shall be raised by
                motion or objection.

                B. Such a motion or objection in a proceeding in circuit court shall
                be raised in writing, before trial. The motions or objections shall be
                filed and notice given to opposing counsel not later than seven days
                before trial in circuit court . . . . A hearing on all such motions or
                objections shall be held not later than three days prior to trial in
                circuit court, unless such period is waived by the accused, as set by
                                                  -5-
               the trial judge. The circuit court may, however, for good cause
               shown and in the interest of justice, permit the motions or objections
               to be raised at a later time.

(Emphasis added).

       In this case, appellant’s counsel did file a timely pre-trial written motion to suppress.

However, the issue here is whether the written motion appellant filed with the circuit court actually

raised a Miranda claim so as to advise the Commonwealth and the trial judge of that specific claim

prior to trial. The conclusion of the written motion states, “This evidence was the immediate fruit of

the entry and search. Any incriminating statements were likewise the fruit of an illegal entry,

search, and seizure. Mapp v. Ohio, 367 U.S. 643 (1961).” (Emphasis added). In Mapp, the United

States Supreme Court applied the Fourth Amendment exclusionary rule to the States. Id. at 648; see

also, e.g., County of Henrico v. Ehlers, 237 Va. 594, 602, 379 S.E.2d 457, 461 (1989); Bellamy v.

Commonwealth, 60 Va. App. 125, 130, 724 S.E.2d 232, 235 (2012).

       Nowhere in appellant’s “Motion, Memorandum and Notice to Suppress Pursuant to Va.

Code § 19.2-266.2” did appellant ever refer to Miranda or even to “custodial interrogation.” As the

Commonwealth argues, there are a number of rights enumerated in the Fifth Amendment so even a

blanket referral to the Fifth Amendment does not necessarily give the Commonwealth or the trial

judge notice of a Miranda argument by appellant, as required by Code § 19.2-266.2.3 Furthermore,

the Commonwealth argues that Rule 3A:9(b) applies here, which states:

               Any motion made before trial shall be in writing if made in a circuit
               court, unless the court for good cause shown permits an oral motion.



       3
         For example, a defendant might claim that an incriminating statement or confession
actually “was coerced, in violation of his Fifth Amendment rights.” Sellers v. Commonwealth,
41 Va. App. 268, 276, 584 S.E.2d 452, 456 (2003). Such a claim is not premised on the failure
to give Miranda warnings but on other circumstances, such as threats made against a suspect that
involve physical coercion, that could render the suspect’s statements involuntary. See id. at 276,
584 S.E.2d at 457.

                                                 -6-
                A motion shall state with particularity the ground or grounds on
                which it is based.

(Emphasis added).

        Because a Miranda claim is not actually raised – and certainly not raised “with particularity”

– in the pre-trial written motion to suppress, the Commonwealth asserts that appellant failed to

satisfy Rule 3A:9(b) with respect to her Miranda claim that she later raised at the suppression

hearing. Appellant actually had at least two ways to argue in her written motion to suppress that her

statements to the officer should be suppressed. First, she could argue, as she did, that the statements

were derivative of an illegal search (that was not consensual) and seizure under the Fourth

Amendment (i.e., “fruit of the poisonous tree”). Second, she could argue that the statements were

illegally obtained – independent of any Fourth Amendment violation – because the statements were

the product of an unlawful custodial interrogation. Here, appellant’s counsel made the first

argument (i.e., fruit of the poisonous tree) in her written motion to suppress. While never making

the second argument in the written motion to suppress, appellant changed course during the actual

suppression hearing and tried to make that argument based on Miranda. Because her written motion

failed to refer to Miranda or to allege an improper custodial interrogation, the trial court ruled

correctly that Code § 19.2-266.2 would not allow appellant to make such an argument in the actual

suppression hearing.

                                      B. “Ultimate Issue” Testimony

        On appeal we review the trial court’s decisions as to the admissibility of testimony to

determine if the trial court abused its discretion. See, e.g., Coe v. Commonwealth, 231 Va. 83, 87,

340 S.E.2d 820, 823 (1986). Appellant argues that the trial judge abused his discretion in permitting

Detective O’Connell to deliver opinion testimony on the “ultimate issue of fact” – i.e., appellant’s

intent to distribute marijuana. Appellant specifically points to Detective O’Connell’s expert opinion

testimony that appellant was “running it as a business.” Appellant contends that this testimony
                                                  -7-
invaded the jury’s role of determining whether appellant had the required intent to distribute, given

that “running it as a business” would suggest that appellant was selling marijuana.

        There is a longstanding jurisprudential rule against an expert in a criminal case giving “his

opinion upon the precise or ultimate fact in issue.” See Webb v. Commonwealth, 204 Va. 24, 33,

129 S.E.2d 22, 29 (1963). This rule is now codified in Virginia’s Rules of Evidence, which states,

“In criminal proceedings, opinion testimony on the ultimate issues of fact is not admissible.” Rule

2:704(b).

        Assuming without deciding that it was error for the trial court to allow Detective

O’Connell’s testimony that appellant was “running it as a business,” it was nevertheless harmless

error because there was so much other evidence properly before the trial court for the jury to convict

appellant. Not only was there all of the marijuana found in several locations in appellant’s

residence, including the marijuana that appellant retrieved for the police, but also appellant’s

comment that she had the firearm in her home because she “sold weed.” Code § 8.01-678 states,

“When it plainly appears from the record and the evidence given at the trial that the parties have had

a fair trial on the merits and substantial justice has been reached, no judgment shall be arrested or

reversed . . . [f]or any other defect, imperfection, or omission in the record, or for any error

committed on the trial.” See also Ferguson v. Commonwealth, 396 S.E.2d 675 (1990) (stating that

Code § 8.01-678 makes harmless error review “required in all cases”). On brief, appellant argues

that any harmless error review must be under the constitutional harmless error standard, but she

provides no authority for that contention. The Supreme Court’s post-Llamera4 decision in

Rodriguez v. Commonwealth, 249 Va. 203, 454 S.E.2d 725 (1995), indicates that the

non-constitutional harmless error standard should be used here. Id. at 208, 454 S.E.2d at 728.




        4
            See Llamera v. Commonwealth, 243 Va. 262, 414 S.E.2d 597 (1992).
                                             -8-
       In that regard, after Detective O’Connell’s testimony that appellant was “running it as a

business,” the prosecutor questioned O’Connell – without objection – as follows:

               Q: And so the evidence was that there was $250 in this box along
               with the bags of marijuana. What conclusion can you draw from that
               without getting into how things were folded?

               A: That it is set up for distribution. There were also other factors
               leading into that in that there was more marijuana recovered outside
               of the box. There was U.S. currency found on her person. So
               everything – my conclusion is based on everything that was needed
               for dealing marijuana was inside that box, five separate individual
               bags of marijuana with over four ounces, $250 U.S. currency which
               is ample currency to give change if somebody needs change.

(Emphasis added).

       In addition, Detective O’Connell then testified it was “common” for “drug dealers” to have

digital scales and firearms – and that, even without considering appellant’s statement to Officer

Spann that she had a firearm because she “sold weed,” the detective testified that he “would still

draw the conclusion that it’s inconsistent with personal use and it was there for distribution.”

(Emphasis added). Appellant also did not object to these statements from Detective O’Connell.

       In short, none of these statements by Detective O’Connell were objected to by appellant’s

counsel at trial, and so these statements – which were admitted at trial without any “ultimate issue”

objection – are now part of the record before this Court on appeal.5 Therefore, we conclude that the


       5
         These statements from Detective O’Connell reflected his expert opinion that the
circumstances in this case were generally consistent with the distribution of illegal drugs. They
were of a different nature than the detective’s earlier opinion testimony that appellant
specifically was “running” a “business.” Therefore, appellant’s objection to O’Connell’s
testimony that appellant was “running it as a business” did not place the trial court on notice that
appellant also intended to object to O’Connell’s later testimony that the circumstances here were
consistent with the distribution of illegal drugs – to which no objection was made. See Brown v.
Commonwealth, 279 Va. 210, 217, 688 S.E.2d 185, 189 (2010) (explaining that Code § 8.01-384
only eliminates the need to make a further objection when the “trial court is aware of a litigant’s
legal position and the litigant did not expressly waive” that position); cf. Donahue v.
Commonwealth, 225 Va. 145, 153, 300 S.E.2d 768, 772 (1983) (holding that, once the trial judge
overruled the defendant’s objection to the admission of a handwritten note, the defendant was
not required to object once again every time the Commonwealth referred to the same handwritten
                                                 -9-
testimony by Detective O’Connell that appellant does challenge on appeal as reaching the “ultimate

issue” of intent is cumulative of other expert testimony, which was never challenged on the ground

that it violated the “ultimate issue” rule. See Delaware v. Van Arsdall, 475 U.S. 673, 674 (1986)

(explaining that the question of whether an error “is harmless in a particular case depends upon a

host of factors, all readily accessible to reviewing courts,” including whether the testimony that

should not have been admitted “was cumulative” of other evidence before the factfinder); see also,

e.g., Sargent v. Commonwealth, 5 Va. App. 143, 154, 360 S.E.2d 895, 903 (1987).

        Furthermore, at trial, Officer Spann testified that he asked appellant why she had “a firearm

where her children could get to it.” According to Spann, appellant replied that she had the firearm

because “she was selling weed” and that she was selling marijuana because “she needed the rent

money.” Therefore, since we decided supra that appellant’s statements are admissible – and need

not be suppressed – Officer Spann’s testimony here also is a significant factor in a harmless error

analysis relating to any improper testimony by Detective O’Connell because the jury could

conclude from appellant’s admission to Officer Spann that she intended to distribute the marijuana

in her possession.

        In Llamera v. Commonwealth, 243 Va. 262, 414 S.E.2d 597 (1992), the Supreme Court

reaffirmed the rule that an expert witness “may be permitted to express his opinion relative to the

existence or nonexistence of facts not within common knowledge” – but “cannot give his opinion

upon the precise or ultimate fact in issue, which must be left to the jury or to the court trying the

case without a jury for determination.” Id. at 264, 414 S.E.2d at 598 (internal quotation marks and

citations omitted). In Llamera, the Supreme Court held that the trial court’s decision to permit an



note); Johnson v. Commonwealth, 20 Va. App. 547, 552-53, 458 S.E.2d 599, 601-02 (1995) (en
banc) (holding that the issue was preserved for appeal where the defendant’s counsel properly
objected that the defendant could not be convicted of use of a firearm in the attempted
commission of unlawful wounding, counsel never wavered in this position, and the issue
remained the same throughout the proceedings).
                                              - 10 -
expert to opine that the quantity of cocaine involved in that case “would suggest that the owner of

the cocaine was a person who sold cocaine” was reversible error because that testimony “clearly

expressed an opinion upon an ultimate issue of fact” – i.e., whether Llamera had the requisite intent

to distribute cocaine. Id. at 265, 414 S.E.2d at 599 (emphasis added).6

       In addition, in Llamera, the trial court had inculpatory evidence of Llamera’s involvement,

when he essentially confessed to the police “that the cocaine was his and that he used and sold

cocaine.” Id. at 264, 414 S.E.2d at 598. The Supreme Court found that was not enough additional

evidence to say that the error in admitting the testimony on the ultimate issue was harmless error.

Id. at 265-66, 414 S.E.2d at 599.

       The circumstances of this case, however, are distinguishable from those in Llamera. Here,

we have appellant’s acknowledgement to the police that she possessed the firearm because she sold

marijuana. However, unlike in Llamera, this de facto confession must be considered in addition to

other portions of Detective O’Connell’s testimony to which appellant never objected. Here, we

have additional expert opinion testimony relating to drug distribution at two other points during trial

– which the expert made without objection – and from this testimony the jury also could have drawn

the conclusion that appellant was selling marijuana.



       6
         This Court has interpreted the Supreme Court’s Llamera decision as not affecting this
Court’s pre-Llamera holding in Davis v. Commonwealth, 12 Va. App. 728, 733, 406 S.E.2d 922,
925 (1991), which held that the factfinder could rely on expert testimony that the quantity of illegal
drugs in question “was inconsistent with an individual’s personal use.” See Shackleford v.
Commonwealth, 32 Va. App. 307, 327, 528 S.E.2d 123, 133 (2000) (where this Court, in a
post-Llamera decision, explained, “Expert testimony, usually that of a police officer familiar with
narcotics, is routinely offered to prove the significance of the weight and packaging of drugs
regarding whether it is for personal use.”); see also, e.g., Burrell v. Commonwealth, 58 Va. App.
417, 434, 710 S.E.2d 509, 517 (2011); Ervin v. Commonwealth, 57 Va. App. 495, 522, 704 S.E.2d
135, 148 (2011) (en banc); Williams v. Commonwealth, 52 Va. App. 194, 202, 662 S.E.2d 627, 631
(2008); Askew v. Commonwealth, 40 Va. App. 104, 109, 578 S.E.2d 58, 60 (2003). Thus,
Detective O’Connell’s testimony that the circumstances here were inconsistent with personal use of
marijuana was properly before the jury for its consideration.

                                                - 11 -
        Moreover, the Supreme Court has also explained on multiple occasions, “Several factors

may constitute probative evidence of intent to distribute a controlled substance. These factors

include the quantity of the drugs seized, the manner in which they are packaged, and the presence of

an unusual amount of cash, equipment related to drug distribution, or firearms.” McCain v.

Commonwealth, 261 Va. 483, 493, 545 S.E.2d 541, 547 (2001); see also, e.g., Dukes v.

Commonwealth, 227 Va. 119, 122, 313 S.E.2d 382, 383 (1984); Colbert v. Commonwealth, 219
Va. 1, 4, 244 S.E.2d 748, 749 (1978). In this case, the jury had before it several factors that also

would support the conclusion that appellant intended to distribute drugs – i.e., that 4.9 ounces of

marijuana were obtained from appellant’s residence, that much of this marijuana was individually

packaged, that $250 was recovered from a fruit snack box, that a digital scale was also recovered

from appellant’s residence, and that appellant possessed a firearm. See Bandy v. Commonwealth,

52 Va. App. 510, 518, 664 S.E.2d 519, 522 (2008) (“Courts have often recognized that ‘the

connection between illegal drug operations and guns is a tight one.’” (quoting Jones v.

Commonwealth, 272 Va. 692, 701 n.3, 636 S.E.2d 403, 407 n.3 (2006))); see also United States v.

Grogins, 163 F.3d 795, 799 (4th Cir. 1998). The jury could reach its conclusion after considering

all of these factors, in addition to Detective O’Connell’s expert opinion testimony that the

circumstances here were inconsistent with personal use of marijuana – which, as we have explained,

was properly admitted by the trial judge. See supra at 11, fn. 6.

        In short, unlike in Llamera, here there is overwhelming evidence in the record on appeal that

proves the ultimate issue before the jury. Therefore, even assuming without deciding that the

admission of Detective O’Connell’s testimony that appellant was “running it as a business” was

error, that testimony is only cumulative of significant other expert testimony that was admitted

without objection – as well as the evidence of appellant’s admission that she possessed the firearm

because she “sold weed” – and also other evidence and testimony in the record indicating that the

                                                 - 12 -
circumstances here were inconsistent with solely a personal use of marijuana. See Van Arsdall, 475
U.S. at 674; Sargeant, 5 Va. App. at 154, 360 S.E.2d at 903. The result in Llamera is not controlling

here because, in this case, we have significantly more evidence in the record that makes any

evidence admitted by error here simply cumulative such that it could not have affected the jury’s

decision. See Rodriguez, 249 Va. at 454 S.E.2d at 728 (“In sum, the accused has had a fair trial

according to law, and the proof is conclusive of his guilt; any error in admitting the expert’s

testimony was utterly harmless.” (citing Code § 8.01-678)).

        Any error in admitting the detective’s testimony that appellant is “running it as a business”

was simply harmless error. See Code § 8.01-678. For these reasons, we will not disturb appellant’s

conviction for possession of marijuana with intent to distribute or appellant’s conviction for

possession of a firearm by a convicted felon.

                                           III. CONCLUSION

        The trial court did not err in denying the motion to suppress the statements appellant made

to the officers that were admitted into evidence by the trial court. Even assuming without deciding

that it was error to allow the detective to testify that appellant was “running it as a business” because

it was testimony on the ultimate issue in the case, that error was harmless because it was cumulative

of significant other such evidence before the court that was admitted without objection.

Accordingly, we affirm both of appellant’s felony convictions.

                                                                                              Affirmed.




                                                 - 13 -